DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 24 Feb 2021, in which claims 29 and 37 are amended to change the scope and breadth of the claim, and claim 39 is canceled.

This application is a domestic application, filed 17 Nov 2020; and claims benefit as a CON of 16/703397, filed 04 Dec 2019, issued as PAT 10849324, which claims benefit as a DIV of 15/966088, filed 30 Apr 2018, now abandoned; and claims benefit of provisional application 62/492131, filed 29 Apr 2017.

Claims 29-38 and 40-43 are pending in the current application. Claims 40-43, drawn to non-elected inventions, are withdrawn. Claims 29-38 are examined on the merits herein.

Rejections Withdrawn
Applicant’s Amendment and Remarks, filed 24 Feb 2021, with respect that claims 29-37 and 39 are rejected under 35 USC 103 as being unpatentable over unpatentable McAnalley et al. (US 5,284,833, issued 08 Feb 1994) in view of Dusane et al. (Letters in Applied Microbiology, 2008, 47, p374–379) and Seleem et al. (PeerJ 4:e2148; DOI 
This rejection has been withdrawn. 

Applicant’s Amendment and Remarks, filed 24 Feb 2021, with respect that claim 38  is rejected under 35 USC 103 as being unpatentable over unpatentable McAnalley et al. (US 5,284,833, issued 08 Feb 1994) in view of Dusane et al. (Letters in Applied Microbiology, 2008, 47, p374–379) and Seleem et al. (PeerJ 4:e2148; DOI 10.7717/peerj.2148) further in view of Kelkar et al. (Bioresource Technology, 2007, 98, p1505–1508) and Ferrer et al. (Enzyme and Microbial Technology, 2005, 36, p391–398) has been fully considered and is persuasive, as Applicant's remarks are persuasive that the cited prior art does not teach all limitations of the claimed invention, such as the Nα-lauroyl-L-arginate ester.  
This rejection has been withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-31 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Rocabayera Bonvila (US 2010/0330136, published 30 Dec 2010, cited in PTO-.
Rocabayera Bonvila teaches a use of a composition for protecting oral cavity and teeth containing ethyl-Nα-lauroyl-L-arginate HCl (LAE). (abstract) Rocabayera Bonvila teaches the compound LAE is remarkable for its activity against different microorganisms, like bacteria, moulds and yeasts which can be present in food products and also in cosmetic formulations and preparations. (page 2, paragraph 0018 and 0022-0023) Rocabayera Bonvila teaches a prefered embodiment of a sustained release delivery system for the control of release of active ingredients. (page 3, paragraph 0027-0030) Rocabayera Bonvila teaches further compounds that may be combined with LAE in this type of application are surfactants with high HLB value (page 3, paragraph 0036). Rocabayera Bonvila teaches the embodiment of a lozenge comprising nonionic surfactant 1-20% by wt. and LAE 0.1 to 1.5% by wt. (page 4, paragraph 0039) Rocabayera Bonvila teaches the evaluation of the effect on LAE solutions (rinse) or slurries containing LAE and other ingredients like flavors, surfactant and sweetener using the biofilm model as a reliable tool to predict the in vivo efficacy of antimicrobials, and de- and remineralization of enamel exposed to biofilms in vitro, allowing for controlled substance exposure times resembling those encountered during mouth rinsing. (page 4, paragraph 0041 to 0045) Rocabayera Bonvila teaches the biofilm treated with 0.5% LAE reduced the log10 of CFU by greater than a factor of 2 across 5 bacteria and a yeast species, as well as reducing regrowth of the microorganisms in the biofilm. (page 4, paragraph 0049 to page 5, paragraph 0053)

Hayes teaches the effects of the saturated series of fatty acids and their esters on plaque bacterial metabolism. The glycolipid (sucrose monolaurate, SML) reduced plaque bacterial glycolysis and sucrose oxidation in a non-competitive manner but stimulated sucrose incorporation at low sucrose concentrations. (page 2, abstract) Hayes teaches the glycolipid SML is known as a surfactant. (paragraph spanning pages 3-4) Hayes teaches medium chain fatty acids and their esters inhibit growth and the metabolic processes normally considered important in the initiation of caries. Their low level of toxicity makes them attractive for oral use. (page 5, left column)
Urgell Beltran et al. teaches the use of cationic surfactants to be highly suitable for use as preservatives in cosmetic or dermatological preparations. A particularly suitable compound is the ethyl ester of the lauramide of arginine hydrochloride (LAE). (abstract) Urgell Beltran et al. teaches many cosmetic products are susceptible to act as a culture medium for microorganisms, and this can cause possible alterations to the cosmetic preparation and constitute a possible risk to human heath as well. Thus, a cosmetic composition requires good protection against microbiological contamination. The compound LAE is remarkable for its activity against different microorganisms, such as bacteria, fungi and yeasts and its use is known in food and feed preparations. (column 1, lines 15-40) Urgell Beltran et al. teaches LAE can be used in cosmetic formulations and preparations that are applied in the epidermis, the capillary system, 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Rocabayera Bonvila in view of Hayes and Urgell Beltran et al. to select the nonionic surfactant to be sucrose monolaurate and to treat both the teeth surface and the preparations that are applied to teeth to kill or inhibit planktonic bacteria or fungi and bacteria or fungi embedded in a biofilm. One of ordinary skill in the art would have been motivated to combine Rocabayera Bonvila in view of Hayes and Urgell Beltran et al. with a reasonable expectation of success because all of Rocabayera Bonvila, Hayes and Urgell Beltran et al. are drawn to compounds that inhibit the growth of microorganisms including at the teeth and mouth cavity, Rocabayera Bonvila teaches the embodiment of a formulation comprising nonionic surfactant 1-20% by wt., Hayes teaches sucrose monolaurate is a surfactant additionally known to have activity against plaque bacterial metabolism, and Urgell Beltran et al. teaches LAE is known in the art for use as preservatives in cosmetic or dermatological preparations. One of ordinary skill in the art would have been motivated to treat both the teeth surface and the preparations that are applied to teeth to kill or inhibit planktonic bacteria or fungi and bacteria or fungi embedded in a biofilm with a reasonable expectation of success because Rocabayera Bonvila teaches the . 

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rocabayera Bonvila (US 2010/0330136, published 30 Dec 2010, cited in PTO-892) in view of Hayes (Hayes, M.L., J. Dent. Res., 1984, 63(1), p2-5, cited in PTO-892) and Urgell Beltran et al. (US 8,388,986, issued 05 Mar 2013, cited in PTO-892) as applied to claims 29-31 and 34-38, and further in view of Prencipe et al. (US 2005/0031551, published 10 Feb 2005, cited in PTO-892).
Rocabayera Bonvila in view of Hayes and Urgell Beltran et al. teaches as above. Rocabayera Bonvila further teaches the composition may also be in the form of other oral consumption products other than the preferable chewing gum or lozenge. (page 2, paragraph 0026)
Rocabayera Bonvila in view of Hayes and Urgell Beltran et al. does not specifically teach the method further comprising delivering an antibiotic, an 
Prencipe et al. teaches stable dentrifrice compositions comprising a cationic-compatible particulate and a cationic active, such as cetyl pyridinium chloride or an ethyl lauryl arginine ester. (abstract) Prencipe et al. teaches the invention relates to a dentifrice composition containing a cationic-compatible inorganic particulate component with an oral care active antibacterial compound, which achieves plaque reduction with superior breath freshening characteristics. (page 1, paragraph 0002) Prencipe et al. teaches the embodiment wherein the compositions comprise additional non-cationic antibacterial agents. (page 6, paragraph 0069) Prencipe et al. teaches the example in which a water-based composition is prepared as a paste or gel product. (page 7, paragraph 0079-0080) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Rocabayera Bonvila in view of Hayes and Urgell Beltran et al. further in view of Prencipe et al. to combine the method taught by Rocabayera Bonvila in view of Hayes and Urgell Beltran et al. with the additional non-cationic antibacterial agents formulated in a water-based gel product. One of ordinary skill in the art would have been motivated to combine Rocabayera Bonvila in view of Hayes and Urgell Beltran et al. further in view of Prencipe et al. with a reasonable expectation of success because both Rocabayera Bonvila and Prencipe et al. are drawn to dentrifrice compositions for achieving plaque biofilm reduction with a cationic active such as lauryl arginine ester, Rocabayera Bonvila further teaches the composition may also be in the form of other oral consumption products, and Prencipe et al. teaches the alternative 

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JONATHAN S LAU/           Primary Examiner, Art Unit 1623